DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 10, 2019.  Claims 1-20 are pending.  Claims 1 and 10 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0072853 to Matsuoka et al. (hereinafter “Matsuoka”).
Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka.
With respect to independent claims 1 and 11, Matsuoka discloses a brake (see paragraph [0039]: The brake sensor is a sensor for detecting brake operation by a driver.); 
a camera configured to capture an image of a front side of the vehicle and obtain image data; a radar configured to obtain radar data including distance information with respect to another vehicle traveling in an opposite direction at an intersection and speed information of the other vehicle (see paragraph [0030]:  Detection information by the vehicle detection sensor 14 may include existence of a vehicle, a position of the vehicle, and speed of the vehicle. The vehicle detection sensor 14 may include a radar sensor and an image sensor.); and 
a controller configured to: 
estimate a collision risk on a side of the other vehicle based on the image data and the radar data when the vehicle is turning at the intersection (see paragraph [0090]:  When a driver watches the alarm image 170 a, the driver can detect a risk of collision when turning right and recognize that a detection target of the roadside machine 10 disposed at an intersection where a vehicle turns right is an oncoming vehicle and a pedestrian.); and 
control the brake based on the collision risk on the side of the other vehicle (see paragraphs [0079], [0090] and [0104]:  The own vehicle state determination unit 160 determines that the condition (a3) is established when the own vehicle state determination unit 160 detects that brake pedal operation is released after a vehicle travels at 3.0 km/h or less for 1 second.  When a driver watches the alarm image 170 a, the driver can detect a risk of collision when turning 
With respect to dependent claims 2 and 12, Matsuoka discloses wherein the controller is configured to: estimate an overall length of the other vehicle based on the image data and the radar data; and estimate a time to pass (TTP) of the other vehicle (see paragraphs [0074], [0082], [0107] and [0112]:  Determination processing of each condition will be described later. The own vehicle state determination unit 160 determines whether the conditions (a1) to (a3) are established, and the object state determination unit 162 determines whether the condition (a4) is established. The own vehicle state determination unit 160 and the object state determination unit 162 notify the alarm controller 164 of a determination result of each condition. The object state determination unit 162 determines that an oncoming vehicle is approaching if the arrival time T1 is equal to or lower than a predetermined threshold. When the support information includes information on a plurality of on-coming vehicles, the object state determination unit 162 calculates the arrival time T1 for each on-coming vehicle and compares with a predetermined threshold. The object state determination unit 162 determines that an on-coming vehicle is approaching if at least one arrival time is equal to or less than the predetermine threshold.  The object state determination unit 162 determines whether an oncoming vehicle is approaching based on detection information by the vehicle detection sensor 14. The alarm image includes information indicating a detection target by a roadside machine disposed at an intersection, and accordingly a driver can know the detection target at the intersection when watching the alarm image. Therefore, the driver can understand a detection target and pay attention to an oncoming vehicle and a pedestrian when turning right at the same intersection.).  
Matsuoka discloses wherein the controller is configured to: determine that the collision risk on the side of the other vehicle is present when a steering angle exceeds a predetermined reference steering angle before the TTP of the other vehicle (see paragraphs [0039], [0090] and [0118]:    The vehicle sensor 102 includes, for example, a wheel speed sensor, a brake sensor, a direction indicator sensor for detecting an operation state of a direction indicator lever, a steering angle sensor, an acceleration sensor for detecting an operation state of an accelerator, and provides each detection information to the information processing device 100.  The symbols of a vehicle and a pedestrian are included in the alarm image 170 a to indicate a detection target of the object detection sensor 12 provided at an intersection. When a driver watches the alarm image 170 a, the driver can detect a risk of collision when turning right and recognize that a detection target of the roadside machine 10 disposed at an intersection where a vehicle turns right is an oncoming vehicle and a pedestrian.  If a driver has received an alarm from the in-vehicle device 90 in the past at an intersection where the roadside machine 10 b is disposed, the driver recognizes that a right-turn support service is provided at the intersection. An alarm in the right-turn support service is output when a pedestrian on a pedestrian crossing on the right side is detected, and the alarm is not output by detecting an oncoming vehicle. However, a driver may think that an alarm must be output when there is a risk of a collision when a vehicle turns right at the intersection since the driver has an experience that the driver receives the alarm at the intersection. Such a driver is likely to recognize that a vehicle can safely turn right if an alarm is not output when the vehicle waits to turn right at the intersection.).  
With respect to dependent claims 4 and 14, Matsuoka discloses wherein the controller is configured to: obtain a width and a height of the other vehicle based on the image data and the radar data; and estimate the overall length of the other vehicle based on the width and the height of the other vehicle (see paragraph [0030] and [0034]:  The vehicle detection sensor 14 detects a state of a vehicle traveling toward the center of an intersection. The center of the intersection is 
With respect to dependent claim 6 and 16, Matsuoka discloses wherein the controller is configured to: estimate the TTP of the other vehicle from a time that the other vehicle passes a region of interest (see paragraphs [0042], [0044], [0045], [0081] and [0082]:  The vehicle detection sensor 14 a detects a vehicle traveling toward the intersection on the path 3 c, which is the opposite lane, to support when the vehicle proceeding into the intersection from the path 3 a turns right.  A vehicle detection area 40 in which the vehicle detection sensor 14 a detects a vehicle is within a range which is from a detection area end on the path 3 c (the center of an intersection) to a predetermined distance and, for example, set to a range of approximately 140 m from the detection area end. A detection target is a vehicle moving on the path 3 c toward an intersection. When viewing from a moving vehicle on the path 3 a, the path 3 c is the opposite lane, and also a vehicle moving on the path 3 c is an oncoming vehicle. The vehicle detection sensor 14 a detects a speed of a vehicle in the vehicle detection area 40 and a distance to a detection area end. If there are multiple vehicles in the vehicle detection area 40, the vehicle detection sensor 14 a detects a speed and a distance of each vehicle and outputs the vehicle speed and the distance to the detection area end as detection information for each vehicle to the information processing device 20.  Support information provided from the preprocessor 120 includes a speed of an oncoming vehicle with respect to the own vehicle 2 and a distance to a detection area end (the center of an intersection) of the vehicle. From these information, the object state determination unit 162 calculates a time T1 until the oncoming vehicle reaches the center of an intersection.  An arrival time T1=(a distance until an oncoming vehicle arrives at the center of an intersection)/(a 
With respect to dependent claims 7 and 17, Matsuoka discloses wherein the controller is configured to: estimate the TTP of the other vehicle from a time that the other vehicle passes a first reference distance that is a longitudinal distance against the other vehicle (see paragraph [0081]: Support information provided from the preprocessor 120 includes a speed of an oncoming vehicle with respect to the own vehicle 2 and a distance to a detection area end (the center of an intersection) of the vehicle. From these information, the object state determination unit 162 calculates a time T1 until the oncoming vehicle reaches the center of an intersection.  An arrival time T1=(a distance until an oncoming vehicle arrives at the center of an intersection)/(a vehicle speed of the oncoming vehicle).).
With respect to dependent claims 8 and 18, Matsuoka discloses wherein the controller is configured to: release the brake after the TTP of the other vehicle (see paragraphs [0079], [0081] and [0082]:  the state in which the stop state is released may be defined as a state in which operation of a brake pedal is released (in a state of brake-off). The own vehicle state determination unit 160 monitors a vehicle speed from detection information of a wheel speed sensor of the vehicle sensor 102 and also monitors from a detection value of an on/off detection means of a stop lamp switch of the vehicle sensor 102 whether a brake is turned off from an on-state. The own vehicle state determination unit 160 determines that the condition (a3) is established when the own vehicle state determination unit 160 detects that brake pedal operation is released after a vehicle travels at 3.0 km/h or less for 1 second. Support information provided from the 
With respect to dependent claims 9 and 19, Matsuoka discloses wherein the vehicle further comprises: a warning device configured to output a collision warning with the other vehicle (see paragraph [0006]:  In a driving support control in the case of turning right on a road kept left, drivers' attention is attracted by an alarm such as screen display and sound output by using detection information by an object detection sensor in a roadside machine to avoid a risk of a collision with an object such as an oncoming vehicle and a pedestrian.). 
With respect to dependent claims 10 and 20, Matsuoka discloses wherein the warning device comprises at least one of an audio device outputting a voice warning message or a display outputting a visual warning message (see paragraph [0040]: The output device 104 is a device for outputting an alarm to a driver and includes a display device for outputting an alarm screen and a sound output device for outputting an alarm sound.).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of U.S. Patent publication No. 2011/0095909 to Kushi et al. (hereinafter “Kushi”).
With respect to dependent claims 5 and 15, Matsuoka does not explicitly discloses the controller is configured to: determine the overall length of the other vehicle based on an overall length data table stored in a memory.  
Kushi discloses when proceeding to step S8 from step S7, the support processing section 14 refers to Table 1 below so as to calculate a blind angle rank based on the vehicle type of the oncoming straight-ahead vehicle (oncoming vehicle number (new)) that is acquired this time and the vehicle type of the oncoming straight-ahead vehicle (oncoming vehicle number (old)) that is acquired previously.  TABLE 1 Following vehicle Large-sized Standard-sized vehicle vehicle Motorcycle Opposite Large-sized 2 3 3 lane vehicle Lead Standard-sized 1 2 3 vehicle vehicle Motorcycle 1 1 2. In case where the number of the oncoming straight-ahead vehicles traveling on the opposite road is 4, and a visual range of the driver is up to the second vehicle from the head traveling on the opposite road, when the vehicle waits to turn right, the driver cannot recognize the third and the fourth vehicles from the head.   (See paragraphs [0041] and [0042]).
It would have been obvious to one skilled in the art at the time of the invention to combine the Table in the processing section of Kushi with the driving support processing section of Matsuoka in order to provide efficient oncoming vehicle information such as position of the vehicles rear end based on the vehicles dimensions to effectively detect the relative required time that the vehicle finish passing through the opposite line to reduce the risk of collision during an intersection turn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661